               Case 1:18-cv-10595-ER Document 16 Filed 12/14/18 Page 1 of 1




  ROBERT MODICA
  RMODICA@GRSM.COM
  DIRECT DIAL: (212) 453-0717

                                                                                    ATTORNEYS AT LAW
                                                                                  1 BATTERY PARK PLAZA
                                                                                       28TH FLOOR
                                                                                   NEW YORK, NY 10004
                                                                                     WWW .GRSM.COM




                                             December 14, 2018

  Via ECF

  The Honorable Judge Edgardo Ramos
  United States District Court
  Southern District of New York
  Thurgood Marshall Courthouse
  40 Foley Square, Courtroom 619
  New York, NY 10007

           Re:       Robert G. Lopez v. Trust Religion Sales, LLC, et al.
                     Case No. 1:18-cv-10595 (ER)

  Dear Judge Ramos:

          Defendant Urban Outfitters, Inc. (“Urban”) respectfully submits this letter under Rule 1.E
  of Your Honor’s Individual Practices in Civil Cases to request an extension of Urban’s deadline
  to respond to Plaintiff Robert G. Lopez’s First Amended Complaint, which was served on Urban
  on November 30, 2018. Urban’s response is currently due on December 21, 2018.

         Urban requests this extension to allow time for it to investigate the allegations regarding
  the accused garment at issue in this lawsuit, and to prepare a response to the First Amended
  Complaint. There have been no previous requests made for an extension of time to respond.

         We have consulted with Plaintiff Mr. Lopez, who is self-represented pro se, and he has
  consented to this extension. The parties have agreed to extend Urban’s deadline to respond to the
  First Amended Complaint until January 11, 2019.

           We thank Your Honor for your time and attention.

                                                   Respectfully submitted,

                                                   GORDON REES SCULLY MANSUKHANI LLP

                                                   /s/ Robert Modica

                                                   Robert Modica

ALABAMA ♦ ARIZONA ♦ CALIFORNIA ♦ COLORADO ♦ CONNECTICUT ♦ DELAWARE ♦ FLORIDA ♦ GEORGIA ♦ ILLINOIS ♦ KENTUCKY
  LOUISIANA ♦ MARYLAND ♦ MASSACHUSETTS ♦ MICHIGAN ♦ MISSOURI ♦ MONTANA ♦ NEBRASKA ♦ NEVADA ♦ NEW JERSEY
   NEW YORK ♦ NORTH CAROLINA ♦ OHIO ♦ OKLAHOMA ♦ OREGON ♦ PENNSYLVANIA ♦ RHODE ISLAND ♦ SOUTH CAROLINA
SOUTH DAKOTA ♦ TENNESSEE ♦ TEXAS ♦ UTAH ♦ VIRGINIA ♦ WASHINGTON ♦ WASHINGTON, DC ♦ WEST VIRGINIA ♦ WISCONSIN
